Continuation Sheet for Advisory Action
	This application is being examined under the pre-AIA  first to invent provisions. 
Continuation of Box 3. The proposed amendments will not be entered. Applicant’s proposed amendments to the independent claim would introduce several new limitations which have not previously been considered in any of the claims, such as the amount of time the culture is fermented. These new limitations require further search and consideration, and may raise issues of new matter. Additionally, the proposed amended claim set would add an additional six claims without cancelling any claims, which is improper after final. Therefore the proposed amendments are NOT entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance. Regarding applicant’s arguments directed to the proposed new limitations, as stated above these proposed amendments have not been entered. Regarding applicant’s arguments relying on the Declaration by Wicking, because applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented, it has not been entered. Rejections over the Sinnott, von der Osten, Bhalla, Paknikar and Bortz references have been on the record for multiple Office Actions and the applicant has not provided any reasons this evidence was not earlier presented. 
	Applicant highlights that the organisms used in Sinnott’s method of making a nutritional supplement are plants whereas the claimed method uses fungal organisms. Applicant then alleges that there is no motivation to use a fungus in Sinnott’s method. However, as stated in the Office Action mailed 4/22/2021, a person of ordinary skill in the art would have had a reasonable expectation of success in using Aspergillus niger as Sinnott’s organism to produce a metal containing nutrient supplement because Bhalla teaches Aspergillus is useful in making nutritional compositions. The skilled artisan would have been motivated to using Aspergillus niger as Sinnott’s organism to make a metal containing nutrient supplement because Sinnott Aspergillus niger can be grown as part of a biomass where it can take up metals from its environment.
Applicant alleges highlights that Bhalla does not teach Aspergillus in combination with the claimed metals. However, as previously stated, while the primary reference Sinnott teaches the usefulness of including metals as claimed, it is Paknikar that is relied upon for teaching Aspergillus niger can be grown as part of a biomass where it can take up metals from its environment. While applicant continues by highlighting that Paknikar’s method or the methods of the other secondary references are not identical to the claimed method, applicant is again reminded that the rejection is over primary reference Sinnott taken in view of the secondary references. Applicant continues by providing their opinion, without supporting evidence, that iron can be toxic to some organisms. However, again, since Paknikar specifically teaches that Aspergillus takes up iron from its environment, it remains obvious to use Aspergillus to take up iron from its environment.
Applicant concludes by generally alleging that the claimed invention is not obvious. However, for the reasons stated above, the claimed invention remains obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653